Case 1:18-cv-09031-DLC Document 45-1 Filed 05/30/19 Page 1 of 8




               Exhibit 1
       Case 1:18-cv-09031-DLC Document 45-1 Filed 05/30/19 Page 2 of 8



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 KATHRYN HYLAND, MELISSA
 GARCIA, ELDON R. GAEDE, JESSICA
 SAINT-PAUL, REBECCA SPITLER-                 Case No. 18-cv-9031-DLC
 LAWSON, MICHELLE MEANS,
 ELIZABETH KAPLAN, JENNIFER
 GUTH, and MEGAN NOCERINO,
 individually and on behalf of all others
 similarly situated,

                     Plaintiffs,

              v.

 NAVIENT CORPORATION and
 NAVIENT SOLUTIONS, LLC,

                     Defendants.


     PLAINTIFFS’ FIRST SET OF REQUESTS FOR PRODUCTION OF
                   DOCUMENTS TO DEFENDANTS

      Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure (“FRCP”),

Plaintiffs Kathryn Hyland, Melissa Garcia, Eldon R. Gaede, Jessica Saint-Paul, Re-

becca Spitler-Lawson, Michelle Means, Elizabeth Kaplan, Jennifer Guth, and Megan

Nocerino (the “Named Class Representatives” and, together with the “Unnamed

Class Members,” defined infra, the “Plaintiffs”), hereby request that Defendants Na-

vient Corporation and Navient Solutions, LLC (the “Defendants”) respond to the fol-

lowing requests for production (“Requests”), in writing and under oath, in accordance

with the definitions and instructions set forth below and, in no event, more than

thirty (30) days after service of these Requests.
          Case 1:18-cv-09031-DLC Document 45-1 Filed 05/30/19 Page 3 of 8



                                    DEFINITIONS

        1.     “Action” shall refer to the above-captioned case.

        2.     “Communication” or “communications” shall mean spoken, written, or

electronic transmission of information or requests for information, including, without

limitation, conversations, telephone calls, meetings, discussions, conferences, semi-

nars, letters, memoranda, facsimiles, telecopies, telexes, e-mails, and on-line post-

ings.

        3.     “Date” shall mean the exact day, month, and year, if ascertainable; oth-

erwise, the word “date” means the best available approximation, including the rela-

tionship between the event or communication for which a date is sought and other

events.

        4.     “Department of Education” shall refer to the U.S. Department of Educa-

tion.

        5.     “Direct Loan” or “Direct Loans” shall refer to loans issued under the Di-

rect Loan Program, defined infra.

        6.     “Direct Loan Program” shall refer to the post-1994 federal student loan

program consisting of four loan types: (i) Direct Subsidized Loans; (ii) Direct Unsub-

sidized Loans; (iii) Direct PLUS Loans; and (iv) Direct Consolidation Loans.

        7.     “Document” or “documents” shall be defined as broadly as permitted un-

der the FRCP and applicable case law, and shall include all materials and tangible

objects conveying or carrying spoken, visual, or literal substance including, without

limitation, the original and all copies, including non-identical copies, of all corre-

spondence, memoranda, letters, papers, communications, video or audio tape record-

ings, stenographic or handwritten notes, contracts, studies, publications, books, pam-

phlets, calendars, day planner entries, pictures, films, photographs, videos, slides,

movies, voice recordings, maps, graphs, charts, reports, surveys, minutes, source



                                            2
       Case 1:18-cv-09031-DLC Document 45-1 Filed 05/30/19 Page 4 of 8




code, object code, statistical compilations or other data compilations from which in-

formation can be obtained or translated, if necessary, into reasonable useable form

by devices available to you; and, further, includes every copy of such document or

material in your possession, even if the original is not in your possession, custody, or

control and every copy of every such document where such copy is not an identical

copy of an original or where such copy contains any commentary or notations what-

soever that do not appear on the original. The terms “document” or “documents” also

specifically include all data stored in a computer or similar device, data stored on
removable magnetic or optical media (e.g., USB thumb drives, external hard drives,

and recordable optical discs), e-mail (including deleted e-mail), data used for elec-

tronic interchange, audit trails, digitized audio, and/or voicemail, and any and all

backup copies of such data.

      8.     “Federal Family Education Loan Program” or “FFEL Program” shall re-

fer to the federal student loan program in existence until 2010 consisting of four loan

types: (i) Subsidized Federal Stafford Loans; (ii) Unsubsidized Federal Stafford

Loans; (iii) FFEL PLUS Loans; and (iv) FFEL Consolidation Loans.

      9.     “FFEL Loan” or “FFEL Loans” shall refer to loans issued under the

FFEL Program.

      10.    “Income-driven repayment plans” or “IDR plans” shall refer to student

loan repayment plans that allow eligible borrowers to pay a monthly amount that is

determined by their income and family size. With respect to loans issued under the

FFEL Program, such plans include: (i) the Income-Based Repayment Plan; and

(ii) the Income-Sensitive Repayment Plan. With respect to loans issued under the

Direct Loan Program, such plans include: (i) the Revised Pay As You Earn Repay-
ment Plan (or “REPAYE”); (ii) the Pay As You Earn Repayment Plan (or “PAYE”);

(iii) the Income-Based Repayment Plan; and (iv) the Income-Contingent Repayment

Plan (or “ICR”).
                                           3
       Case 1:18-cv-09031-DLC Document 45-1 Filed 05/30/19 Page 5 of 8




      11.    “Person” or “persons” shall include individuals, corporations, partner-

ships, firms, proprietorships, associations, governmental units, and every other type

of organization or entity.

      12.    “Public Service Loan Forgiveness Program” or “PSLF Program” shall re-

fer to the program enacted by Congress in 2007, pursuant to the College Cost Reduc-

tion and Access Act, Pub. L. No. 110-84, § 401, 121 Stat. 784, 800 (2007) (codified at

20 U.S.C. § 1087e(m)), which is the subject of this lawsuit.

      13.     “Relevant Time Period” shall refer to the time period between Septem-
ber 27, 2007, the date the College Cost Reduction and Access Act was passed into law,

and October 3, 2018, the date the Complaint was filed in this Action.

      14.    “Servicing Contracts” shall refer to the contracts executed between the

Department of Education and Defendants (including any change orders, modifica-

tions, amendments, supplements, etc.), setting forth the terms under which Defend-

ants will administer borrowers’ loans and communicate with borrowers on behalf of

the lender or the Department of Education about their loans.

      15.    “Unnamed Class Members” shall refer to the group of unnamed individ-

uals on behalf of whom this Action was brought.

      16.    “You” or “your” shall refer to Defendants or their agents, attorneys, rep-

resentatives, or any other person acting on their behalf.

                                 INSTRUCTIONS

      1.     Provide all information reasonably available to you in response to the

Requests, including any information available to any person acting or purporting to

act on your behalf. You may not solely rely on any information in your personal

knowledge. To the extent you cannot fully answer the Request after exercising rea-

sonable diligence to obtain such information, please state so and answer the Request

to the best of your ability, including how any missing information may be secured.


                                          4
        Case 1:18-cv-09031-DLC Document 45-1 Filed 05/30/19 Page 6 of 8




      2.      If an objection is made to any Request or part thereof under FRCP 34,

the objection shall state with specificity all grounds for that objection. No part of any

Request shall be left unanswered merely because an objection has been interposed to

another part of the request and if any documents responsive to any Request are being

withheld on any grounds, you must state so explicitly in your response to the Request.

      3.      For all purposes herein, all spelling, syntax, grammar, abbreviations,

idioms, and proper nouns shall be construed and interpreted to give them proper

meaning and consistency in their context.
      4.      The use of a verb in any tense shall be construed as the use of the verb

in all other tenses.

      5.      In the event there is any objection to any Request on the grounds of

privilege, you shall adhere to the requirements set forth in Local Civil Rule 26.2 of

this Court.

      6.      This discovery is continuing in nature. If, after you respond to the fol-

lowing Requests, you discover information that would change or supplement your

responses, you must furnish such information to counsel for the Named Class Repre-

sentatives.

                         REQUESTS FOR PRODUCTION

      1.      Any documents (including call scripts and call flow procedures) contain-

ing policies or procedures applicable as of or during the Relevant Time Period that

are related to Defendants’ evaluation of, or communication with or about, the Plain-

tiffs regarding their eligibility for the IDR plans or the PSLF Program either collec-

tively or on an individual basis.

      2.      Any Servicing Contracts applicable to the Plaintiffs’ FFEL Program or

Direct Loan Program loans entered as of or during the Relevant Time Period.




                                           5
       Case 1:18-cv-09031-DLC Document 45-1 Filed 05/30/19 Page 7 of 8




      3.        Any recordings and/or transcripts of phone calls with Named Class Rep-

resentatives.

      4.        Any recordings and/or transcripts of phone calls furnished to the De-

partment of Education Federal Student Aid office in connection with its 2017 audit

of Navient.

Dated: December 12, 2018                          Respectfully submitted,
       New York, NY
                                                  SELENDY & GAY PLLC


                                            By:   /s/       Lena Konanova
Mark Richard                                      Faith Gay
PHILLIPS, RICHARD & RIND, P.A.                    Maria Ginzburg
9360 SW 72 Street, Suite 283                      Yelena Konanova
Miami, FL 33173                                   Margaret England
Telephone: 305-412-8322                           SELENDY & GAY PLLC
E-mail: mrichard@phillipsrichard.com              1290 Avenue of the Americas
(admitted pro hac vice)                           New York, NY 10104
                                                  Telephone: (212) 390-9000
                                                  E-mail: fgay@selendygay.com
                                                          mginzburg@selendygay.com
                                                          lkonanova@selendygay.com
                                                          mengland@selendygay.com

                                                  Attorneys for Plaintiffs




                                            6
       Case 1:18-cv-09031-DLC Document 45-1 Filed 05/30/19 Page 8 of 8




                              CERTIFICATE OF SERVICE

      This is to certify that on December 12, 2018, I served Plaintiffs’ First Set of

Requests for Production of Documents to Defendants to all counsel of record in this

Action via electronic mail.

 Dated: December 12, 2018                      Respectfully submitted,
        New York, NY
                                               SELENDY & GAY PLLC


                                         By:   /s/       Lena Konanova
                                               Yelena Konanova
                                               SELENDY & GAY PLLC
                                               1290 Avenue of the Americas
                                               New York, NY 10104
                                               Telephone: (212) 390-9000
                                               E-mail: lkonanova@selendygay.com

                                               Attorneys for Plaintiffs
